— In a family offense proceeding pursuant to Family Court Act article 8, Jeffrey Kravitz appeals from an order of protection of the Family Court, Nassau County (Lawrence, J), dated February 27, 2003, which, after a hearing, in effect, found that he committed family offenses and directed him to refrain from certain conduct, and to stay away from the mother and the children for a period of one year, except for court-ordered visitation.
Ordered that the appeal from so much of the order as directed the appellant to observe the conditions of the order of protection for a period of one year is dismissed as academic, without costs or disbursements; and it is further,
*875Ordered that the order is affirmed insofar as reviewed, without costs or disbursements.
The appeal from so much of the order of protection as directed the appellant to observe the conditions of the order of protection for a period of one year have been rendered academic by the passing of the time limits therein; however, in light of the enduring consequences which may flow from an adjudication that a party has committed a family offense, the appeal from so much of the order as, in effect, made that adjudication is not academic (see Matter of Zieran v Marvin, 2 AD3d 870 [2003]; Matter of Nagengast v Kostas, 276 AD2d 489 [2000]; Matter of Cutrone v Cutrone, 225 AD2d 767 [1996]). Review of the record reveals no basis to disturb the Family Court’s resolution of disputed issues of fact and credibility made after a hearing on the question of whether the appellant committed the alleged family offenses (see Matter of Zieran v Marvin, supra; Matter of Nagengast v Kostas, supra; Matter of Cutrone v Cutrone, supra). Santucci, J.P., Luciano, Schmidt and Adams, JJ., concur.